398 F.2d 347
RAINBO GOLD MINES, a Delaware Corporation, Louis C. Delukeand Lucy Deluke, Appellants,v.Matilda C. MAGNUS, Appellee.
No. 10036.
United States Court of Appeals Tenth Circuit.
July 15, 1968.

Ken Chamberlain, Richfield, Utah, and Clifford L. Ashton, Salt Lake City, Utah, filed a motion to affirm, for appellee.
Dudley M. Amoss and Ruth W. Wilkins, Salt Lake City, Utah, filed a response to the motion, for appellants.
Before MURRAH, Chief Judge, and LEWIS, Circuit Judge.
PER CURIAM.


1
This litigation was commenced in July 1963, when Mrs. Magnus brought an action against the appellants and recovered a judgment in the amount of $275,000.  The judgment was affirmed by this court.  Rainbo Gold Mines v. Magnus, 371 F.2d 519 (10th Cir. 1966).  Mrs. Magnus then obtained a lien on the mining properties owned by the appellants.  On May 12, 1967, the United States Marshal sold the property to Mrs. Magnus for $75,000. of her $275,000. judgment.  Appellants' motion to stay the sale was denied by this court.  Appellants then asked the district court to set aside the sale and its refusal to do so forms the basis for this appeal.


2
Appellants' principal contention is that the purchase price was grossly inadequate and that the sale should be set aside for this reason.  There was testimony that the property had a value of $2-4 million but this was based, in part, on an estimate of the value of the ore in place.  Appellee's expert witness testified that the property would not command such a price since the mine was not yet a producing one.  From this conflicting evidence the destrict court found that the amount bid for the property by the appellee was not disproportionate to its real value.  We have reviewed the record and cannot say that this finding is clearly erroneous.


3
Appellee's motion to affirm is granted and the judgment is affirmed.